Citation Nr: 0334385	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  
In that decision, the ROIC increased the rating for the 
veteran's PTSD from 10 to 30 percent, effective March 9, 
2000, but denied his claim for a TDIU.  Subsequently, a 
September 2002 RO decision again increased the rating for 
the PTSD-this time from 30 to 50 percent with an even 
earlier effective date of November 30, 1999.  The veteran 
since has continued to appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  He also has continued to 
appeal for a TDIU.


REMAND

The veteran believes his PTSD is more severe than 50 percent 
disabling because he experiences nightmares, flashbacks, 
chronic depression, intrusive thoughts, and social 
withdrawal-which render him unemployable and, therefore, 
also entitled to a TDIU.  His representative points out the 
veteran continues to receive ongoing treatment, generally on 
a monthly basis, from Dr. Peter J. Garito who, in December 
1999, reported findings of chronic and severe PTSD.  
Dr. Garito's treatment records are not currently on file and 
must be obtained.  See, e.g., Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  See also the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).



Also, a VA examiner who conducted a June 2002 psychiatric 
evaluation reported that, while the veteran did some 
mechanical work occasionally, he had not been consistently 
employed for a year and a half.  And in his application for a 
TDIU (VA Form 21-8940), received in July 2000, the following 
month, the veteran reiterated this, alleging that his PTSD 
impairs his ability to work in a normal environment.  He said 
he is unable to concentrate and becomes very depressed and 
withdrawn from his fellow employees.  Nonetheless, there 
remains some ambiguity in the record as to whether he is 
unable to work because of his service-connected disabilities, 
irrespective of other conditions that are not service 
connected.  So a medical opinion is needed to determine this, 
including, even if he can work, whether it would be only 
marginal employment.  See Colayang v. West, 12 Vet. App. 524, 
538 (1999); Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  See also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his service-
connected disabilities.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports.  
In particular, the RO should obtain all 
records of treatment received for PTSD 
from Dr. Peter J. Garito, 3408 Kutztown 
Road, Reading, Pennsylvania 19605.  
Regardless of the veteran's response, the 
RO should obtain all outstanding 
VA records and treatment notes.  The RO 
should advise the veteran of any records 
it is unable to obtain.  



3.  Conduct a VA social and industrial 
survey to obtain information concerning 
the veteran's activities and occupational 
history.  Also ascertain his education 
and employment history and social and 
industrial capacity.  With regard to his 
employability, ask that he provide the 
names and addresses of businesses where 
he has worked and/or sought employment.  
Any potential employment opportunities 
should be identified.  Also assess his 
day-to-day functioning and activity 
level.

4.  As well, schedule the veteran for a 
VA psychiatric examination to determine 
the current severity of his PTSD 
(according to the applicable rating 
criteria) and to determine whether he is 
unemployable due to his service-connected 
disabilities, irrespective of conditions 
that are not service connected.  Conduct 
all testing and evaluation that is needed 
to make these determinations.  The claims 
folder must be made available to the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Please also 
assign a Global Assessment of Functioning 
(GAF) score and explain what it means.  
Discuss the rationale for all opinions 
expressed.

5.  Review the claims file to ensure that 
all of the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiner.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  



6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




